


Exhibit 10.7

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Second Amended and Restated Employment Agreement (the “Agreement”) amends
and restates, effective as of this 5th day of February, 2010, that certain
Amended and Restated Employment Agreement made and entered into as of the
8th day of November, 2004, as amended by that certain Amendment No. 1 entered
into as of the 11th day of February, 2008, and that certain Amendment No. 2
entered into as of the 29th day of December, 2008 (collectively, the “Original
Agreement”) by and between Vertex Pharmaceuticals Incorporated, a Massachusetts
corporation (together with its successors and assigns, the “Company”), and
Kenneth S. Boger (the “Executive”).

 

W IT N E S S E T H

 

WHEREAS, the Company has employed the Executive as the General Counsel and a
Senior Vice President of the Company since the date of the Original Agreement;
and

 

WHEREAS, the Company and the Executive desire to amend the Original Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (each individually a
“Party”, and together the “Parties”) agree as follows:

 

1. DEFINITIONS.

 

(a) “Base Salary” shall mean the Executive’s base salary in accordance with
SECTION 4 below.

 

(b) “Board” shall mean the Board of Directors of the Company.

 

(c) “Cause” shall mean (i) the Executive is convicted of a crime involving moral
turpitude, or (ii) the Executive commits a material breach of any provision of
this Agreement, or (iii) the Executive, in carrying out his duties, acts or
fails to act in a manner which is determined, in the sole discretion of the
Board, to be (A) willful gross neglect or (B) willful gross misconduct
resulting, in either case, in material harm to the Company unless such act, or
failure to act, was believed by the Executive, in good faith, to be in the best
interests of the Company.

 

(d) “Change of Control” shall be deemed to have occurred if:

 

(i) any “person” or “group” as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934 (the “Act”), becomes a
beneficial owner, as such term is used in Rule 13d-3 promulgated under the Act,
of securities of the Company representing more than 50% of the combined voting
power of the outstanding securities of the Company, having the right to vote in
the election of directors (any such owner being herein referred to as an
“Acquiring Person”);

 

(ii) a majority of the Company’s Board at any time during the Term of this
Agreement consists of individuals other than individuals nominated or approved
by a majority of the Disinterested Directors; or

 

(iii) all or substantially all the business or assets of the Company are sold or
disposed of, or the Company or a Subsidiary of the Company combines with another
company pursuant to a merger, consolidation, or other similar transaction, other
than (1) a transaction solely for the purpose of reincorporating the company in
a different jurisdiction or recapitalizing or reclassifying the Company’s stock,
or (2) a merger or consolidation in which the shareholders of the Company
immediately prior to such merger or consolidation continue to

 

--------------------------------------------------------------------------------


 

own at least a majority of the outstanding voting securities of the Company or
the surviving entity immediately after the merger or consolidation.

 

(e) “Common Stock” shall mean the common stock of the Company.

 

(f) “Competitive Activity” shall mean engagement directly or indirectly,
individually or through any corporation, partnership, joint venture, trust,
limited liability company or person, as an officer, director, employee, agent,
consultant, partner, proprietor, shareholder or otherwise, in any business
associated with the biopharmaceutical or pharmaceutical industry(other than a
business which is an independent general practice law firm which is so
“associated” only by reason of the business of one or more of its clients),
which, in the sole discretion of the Company, is determined to compete with the
business and/or interests or future interests of the Company, or any of its
affiliates, at any place in which it, or any such affiliate, is then conducting
its business, or at any place where products manufactured or sold by it, or any
such affiliate, are offered for sale, or any place in the United States or any
possessions or protectorates thereof, provided, however, that ownership of five
percent (5%) or less of the outstanding voting securities or equity interests of
any company shall not in itself be deemed to be competition with the Company.

 

(g) “Disability” or “Disabled” shall mean a disability as determined under the
Company’s long-term disability plan or program in effect at the time the
disability first occurs, or if no such plan or program exists at the time of
disability, then a “disability” as defined under Internal Revenue Code
Section 22(e)(3).  Notwithstanding the foregoing, to the extent that any
payments under this Agreement that are payable upon disability constitute
nonqualified deferred compensation subject to Section 409A of the Code,
“DISABILTY” or “DISABLED” shall mean, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, the
Executive is either (a) unable to engage in any substantial gainful activity or
(b) receiving income replacement benefits for a period of not less than three
months under any disability plan covering employees of the Company.  For
purposes of the immediately foregoing sentence, the existence of a disability
will be determined in all respects in accordance with the provisions of
Section 409A(a)(2)(C) of the Code.

 

(h) “Disinterested Director” shall mean any member of the Company’s Board
(i) who is not an officer or employee of the Company or any of their
subsidiaries, (ii) who is not an Acquiring Person or an affiliate or associate
of an Acquiring Person or of any such affiliate or associate and (iii) who was a
member of the Company’s Board prior to the date of this Agreement or was
recommended for election or elected by a majority of the Disinterested Directors
on the Company’s Board at the time of such recommendation or election.

 

(i) “Effective Date” shall mean the first date written above.

 

(j) “Good Reason” shall mean that, without the Executive’s consent, one or more
of the following events occurs during the Term of this Agreement:

 

(i) The Executive is assigned to any material duties or responsibilities that
are inconsistent, in any significant respect, with the scope of duties and
responsibilities customarily associated with the Executive’s position and office
as described in SECTION 3, provided that such reassignment of duties or
responsibilities is not for Cause, or due to Executive’s Disability, and is not
at the Executive’s request;

 

(ii) The Executive suffers a reduction in the authorities, duties, and
responsibilities customarily associated with his position and office as
described in SECTION 3 on the basis of which Executive makes a determination in
good faith that Executive can no longer carry out such position or office in the
manner contemplated at the time this Agreement was entered into,

 

--------------------------------------------------------------------------------


 

provided that such reduction in the authorities, duties or responsibilities is
not for Cause, or due to Executive’s Disability, and is not at the Executive’s
request;

 

(iii) The Executive’s Base Salary is decreased;

 

(iv) The principal executive office of the Company, or the Executive’s own
office location as assigned to him by the Company at the Effective Date is
relocated to a place thirty-five (35) or more miles away, without the
Executive’s agreement; or

 

(v) Failure of the Company’s successor, in the event of a Change of Control, to
assume all obligations and liabilities of this Agreement; or

 

(vi) The Company shall materially breach any of the terms of this Agreement;

 

provided that Good Reason shall not exist unless and until within 30 days after
the event giving rise to Good Reason under any of (i) through (vi) above has
occurred, the Executive delivers a written termination notice to the Company
stating that an event giving rise to Good Reason has occurred and identifying
with reasonable detail the event that the Executive asserts constitutes Good
Reason under any of (i) through (vi) above and the Company fails or refuses to
cure or eliminate the event giving rise to Good Reason on or within 30 days
after receiving such notice.  To avoid doubt, the termination of the Executive’s
employment would become effective at the close of business on the thirtieth day
after the Company receives the Executive’s termination notice, unless the
Company cures or eliminates the event giving rise to Good Reason prior to such
time.

 

(k) “Pro-Rata Share of Restricted Stock” for any period shall mean, for any
grant of restricted stock as to which the Company’s repurchase right lapses
ratably over a specified period (e.g. in equal annual increments over four
years), that number of shares as to which the Company’s repurchase right with
respect to those shares would have lapsed if the Executive’s employment by the
Company had continued for such period.  For any other shares of restricted
stock, “Pro-Rata Share of Restricted Stock” shall mean, as to any shares of
restricted stock which were granted on the same date and as to which the
Company’s repurchase right lapses on the same date, that portion of such shares
calculated by multiplying the number of shares by a fraction, the numerator of
which is the number of days that have passed since the date of grant, plus the
number of days in the period in question, and the denominator of which is the
total number of days from the date of the grant until the date (without regard
to any provisions for earlier vesting upon achievement of a specified goal) on
which the Company’s repurchase right would lapse under the terms of the grant.

 

(l) “Severance Pay” shall mean an amount equal to the sum of the Base Salary in
effect on the date of termination of Executive’s employment, plus the amount of
the Target Bonus for the Executive for the year in which the Executive’s
employment is terminated, divided by twelve (12) (each of the 12 shares to
constitute a “month’s” Severance Pay); PROVIDED, HOWEVER, that in the event
Executive terminates his employment for Good Reason based on a reduction in Base
Salary, then the Base Salary to be used in calculating Severance Pay shall be
the Base Salary in effect immediately prior to such reduction in Base Salary.

 

(m) “Subsidiary” shall mean a corporation of which the Company owns 50% or more
of the combined voting power of the outstanding securities having the right to
vote in an election of directors, or any other business entity in which the
Company directly or indirectly has an ownership interest of 50% or more.

 

(n) “Target Bonus” shall mean a bonus for which the Executive is eligible on an
annual basis, at a level consistent with his title and responsibilities, under
the Company’s bonus program then in effect and

 

--------------------------------------------------------------------------------


 

applicable to the Company’s senior executives generally, in such amount as may
be determined in the sole discretion of the Board.

 

2. TERM OF EMPLOYMENT.

 

The Company hereby employs the Executive, and the Executive hereby accepts such
employment, for the period commencing on the Effective Date and ending on the
fourth anniversary of the Effective Date, subject to earlier termination in
accordance with the terms of this Agreement. Thereafter, the Term of Employment
shall automatically renew on each anniversary of the Effective Date for
additional one-year period(s), UNLESS (i) the Company notifies the Executive in
writing in accordance with SECTION 23 below, at least 90 days prior to the
expiration of the then-current Term that it does not want the Term of Employment
to so renew, or (ii) the Executive has notified the Company in writing in
accordance with SECTION 23 below that Executive does not want the Term of
Employment to so renew. The initial four year Term of Employment hereunder is
referred to herein as the “Initial Term”, and the Initial Term plus all
additional one-year renewal periods (if any), are collectively referred to
herein as the “Term of Employment” or the “Term of the Agreement”.

 

3. POSITION, DUTIES AND RESPONSIBILITIES.

 

On the Effective Date and continuing for the remainder of the Term of
Employment, the Executive shall be employed as the General Counsel and Senior
Vice President of the Company, and shall be responsible for duties customarily
associated with the position of chief legal officer of the Company. The
Executive shall represent and serve the Company faithfully, conscientiously and
to the best of the Executive’s ability and shall promote the interests,
reputation and current and long term plans, objectives and policies of the
Company. The Executive shall devote all of the Executive’s time, attention,
knowledge, energy and skills, during normal working hours, and at such other
times as the Executive’s duties may reasonably require, to the duties of the
Executive’s employment, provided, however, nothing set forth herein shall
prohibit the Executive from engaging in other activities to the extent such
activities do not impair the ability of the Executive to perform his duties and
obligations under this Agreement, nor are contrary to the interests, reputation,
current and long term plans, objectives and policies of the Company. The
Executive, in carrying out his duties under this Agreement, shall report to the
President of the Company.

 

4. BASE SALARY.

 

During the Term of this Agreement, the Executive shall be paid an annualized
Base Salary of $320,000, payable in accordance with the regular payroll
practices of the Company. The Base Salary shall be reviewed no less frequently
than annually, and any increase thereto (which shall thereafter be deemed the
Executive’s Base Salary) shall be solely within the discretion of the Board.

 

5. TARGET BONUS/INCENTIVE COMPENSATION PROGRAM.

 

a) TARGET BONUS PROGRAM: The Executive shall participate in the Company’s Target
Bonus program (and other incentive compensation programs) applicable to the
Company’s senior executives, as any such programs are established and modified
from time to time by the Board in its sole discretion, and in accordance with
the terms of such program.

 

b) SIGN-ON CASH BONUS: The Executive shall receive a sign-on cash bonus in the
amount of $70,000 payable to the Executive on the Effective Date. In the event
the Executive terminates this Agreement without “Good Reason” during the period
commencing on the Effective Date and ending on the first anniversary of the
Effective Date, then the Executive shall repay the sign-on cash bonus to the
Company within thirty (30) days of such termination.

 

--------------------------------------------------------------------------------


 

c) SIGN-ON STOCK OPTION GRANT: An initial stock option grant shall be awarded to
the Executive pursuant to the terms of the Company’s stock option plan. The
initial stock option grant shall be for 120,000 shares of Company capital stock,
the option for which will vest and become exercisable in equal amounts quarterly
over the five (5) year period commencing on the Effective Date, and as otherwise
specified herein and in the Company’s stock option plan, and shall be subject to
the other terms and conditions specified in a separate grant agreement.

 

6. LONG-TERM INCENTIVE COMPENSATION PROGRAMS.

 

During the Term of Employment, the Executive shall be eligible to participate in
the Company’s long-term incentive compensation programs applicable to the
Company’s senior executives, as such programs may be established and modified
from time to time by the Board in its sole discretion.

 

7. EMPLOYEE BENEFIT PROGRAMS.

 

During the Term of Employment, the Executive shall be entitled to participate in
all employee welfare and pension benefit plans, programs and/or arrangements
offered by the Company from time to time to its senior executives, to the same
extent and on the same terms applicable to other senior executives.

 

8. REIMBURSEMENT OF BUSINESS EXPENSES.

 

During the Term of Employment, the Executive is authorized to incur reasonable
business expenses in carrying out his duties and responsibilities under this
Agreement, and the Company shall reimburse him for all such reasonable business
expenses reasonably incurred in connection with carrying out the business of the
Company, subject to documentation in accordance with the Company’s policy.  Any
reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year, and a reimbursement (or right thereto)
may not be exchanged or liquidated for another benefit or payment.  Any expense
reimbursements subject to Section 409A of the Code shall be made no later than
the end of the calendar year following the calendar year in which such business
expense is incurred by the Executive.

 

9. VACATION.

 

During the Term of Employment, the Executive shall be entitled to paid vacation
days each calendar year in accordance with the Company’s vacation policy.

 

10. TERMINATION OF EMPLOYMENT.

 

(a) TERMINATION DUE TO DEATH OR DISABILITY. In the event Executive’s employment
is terminated due to Executive’s death or Disability, the Term of Employment
shall end as of the date of the Executive’s death or termination of employment
due to Disability, and Executive, his estate and/or beneficiaries, as the case
may be, shall be entitled to the following:

 

(i) Base Salary earned by Executive but not paid through the date of termination
under this SECTION 10(a);

 

(ii) all long-term incentive compensation awards earned by Executive but not
paid prior to the date of termination under this SECTION 10(a);

 

(iii) a pro rata Target Bonus award for the year in which termination under this
SECTION 10(a) occurs, as determined in its sole discretion by the Board of
Directors;

 

(iv) all stock options held by the Executive as of the date of the termination
under this SECTION 10(a) that are not exercisable as of that date shall be
deemed to have been held by the

 

--------------------------------------------------------------------------------

 

Executive for an additional 12 months, for purposes of vesting and exercise
rights, and any unexercisable stock options which are deemed exercisable as a
result thereof shall remain exercisable as provided in SECTION 10(a)(v) below;

 

(v) all exercisable stock options held by the Executive as of the date of
termination under this SECTION 10(a) shall remain exercisable until the earlier
of (1) the end of the 1-year period following the date of termination, or
(2) the date the option would otherwise expire;

 

(vi) any amounts earned, accrued or owing to the Executive but not yet paid
under SECTIONS 6, 7, 8, or 9 above, and in the event of termination due to
Disability, benefits due to Executive under the Company’s then-current
disability program;

 

(vii) six months of Severance Pay, payable in accordance with the regular
payroll practices of the Company, commencing on the first day of the month
following the month in which termination under this SECTION 10(a) occurred; and

 

(viii) the Company’s lapsing repurchase right with respect to shares of
restricted stock held by the Executive shall lapse with respect to the Pro-Rata
Share of Restricted Stock.  The “period” referenced in the first sentence of the
definition of “Pro-Rata Share of Restricted Stock,” and the “period in question”
referenced in the second sentence of that definition shall be 12 months.

 

(b) TERMINATION BY THE COMPANY FOR CAUSE; TERMINATION BY THE EXECUTIVE WITHOUT
GOOD REASON; OR NONRENEWAL OF THE AGREEMENT BY THE EXECUTIVE. In the event the
Company terminates the Executive’s employment for Cause, or if Executive
terminates his employment without Good Reason, or if the Executive gives notice
of nonrenewal of this Agreement, the Term of Employment shall end as of the date
specified below, and the Executive shall be entitled to the following:

 

(i) Base Salary earned by Executive but not paid through the date of termination
of Executive’s employment under this SECTION 10(b);

 

(ii) any amounts earned, accrued or owing to the Executive but not yet paid
under SECTIONS 6, 7, 8, or 9 above; and

 

(iii) a pro rata Target Bonus award for the year in which termination under this
SECTION 10(b) occurs, as determined in its sole discretion by the Board of
Directors.

 

Termination by Company for Cause shall be effective as of the date noticed by
the Company. Termination by Executive without Good Reason shall be effective
upon 90 days’ prior written notice to the Company, and shall not be deemed a
breach of this Agreement. In the event that the Executive gives notice of
non-renewal in accordance with SECTION 2 above, the Term of Employment shall end
on the last day of the then-current Term.

 

(c) TERMINATION BY THE COMPANY WITHOUT CAUSE; TERMINATION BY THE EXECUTIVE FOR
GOOD REASON OR NONRENEWAL OF THE AGREEMENT BY THE COMPANY. If the Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability), is terminated by the Executive for Good Reason (in accordance
with the notice and cure provisions set forth in the definition of “Good Reason”
above), or if the Company gives notice of nonrenewal of this Agreement, the
Executive shall be entitled to the following:

 

(i) Base Salary earned by Executive but not paid through the date of termination
of Executive’s employment under this SECTION 10(c);

 

--------------------------------------------------------------------------------


 

(ii) all long-term incentive compensation awards earned by Executive but not
paid prior to the date of termination of Executive’s employment under this
SECTION 10(c);

 

(iii) Twelve months of Severance Pay, payable in accordance with the regular
payroll practices of the Company, commencing on the first day of the month
following the month during which the Executive’s employment is terminated under
this SECTION 10(c); PROVIDED, HOWEVER, that if the Executive dies while
receiving benefits under this Section, all payments shall immediately cease, but
in no event shall the Executive or his estate or beneficiaries receive less than
a total of six months of Severance Pay.

 

(iv) a pro rata Target Bonus award for the year in which the termination of the
Executive’s employment occurs under this SECTION 10(c), as determined in its
sole discretion by the Board of Directors;

 

(v) all exercisable stock options held by the Executive as of the date of the
termination of his employment under this SECTION 10(c) shall remain exercisable
until the earlier of (1) the end of the one-year period following the date of
the termination of his employment or (2) the date the stock option would
otherwise expire;

 

(vi) all stock options held by the Executive as of the date of the termination
under this SECTION 10(c) that are not exercisable as of that date shall be
deemed to have been held by the Executive for an additional 18 months, for
purposes of vesting and exercise rights, and any stock options which become
exercisable as a result thereof shall remain exercisable as provided in
SECTION 10(c)(v) above;

 

(vii) any amounts earned, accrued or owing to the Executive but not yet paid
under SECTIONS 6, 7, 8, or 9 above;

 

(viii) until the earlier of (a) the expiration of the term of the Severance Pay
paid under Section 10(c)(iii) above or (b) the date the Executive receives
equivalent coverage and benefits under the plan of a subsequent employer, the
Company shall provide the Executive with medical and dental insurance benefits
substantially similar to those which the Executive was receiving immediately
prior to the termination of his employment, including any employer paid portion
of the premium, subject to the Executive’s election of benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) in accordance
with the applicable plan procedures.  During such time that the Executive is
receiving such continued medical and dental benefits from the Company, the
Company shall also provide Executive with life insurance benefits substantially
similar to those which the Executive was receiving immediately prior to the
termination of his employment;

 

(ix) the Company’s lapsing repurchase right with respect to shares of restricted
stock held  by the Executive shall lapse with respect to the Pro-Rata Share of
Restricted Stock .  The “period” referenced in the first sentence of the
definition of “Pro-Rata Share of Restricted Stock,” and the “period in question”
referenced in the second sentence of that definition shall be 18 months; and

 

(x) if the termination of employment to which this Section 10(c) applies occurs
within 90 days prior to a Change of Control or within 12 months after a Change
of Control:

 

(a) all stock options that are not exercisable upon the application of the
provisions of Section 10(c)(vi) shall immediately become exercisable in full and
the options to which this provision applies shall remain exercisable until the
earlier of (1) the end of the 90-day period immediately following the later of
the date of employment

 

--------------------------------------------------------------------------------


 

termination or the date of the Change of Control and (2) the date the stock
option(s) would otherwise expire; and

 

(b) the Company’s lapsing repurchase right with respect to shares of restricted
stock held by the Executive shall lapse in full (subject to the Executive making
satisfactory arrangements with the Company providing for payment to the Company
of all required withholding taxes).

 

Notwithstanding anything to the contrary in this Section 10, the terms of any
Option Agreement or Restricted Stock Agreement shall govern the acceleration, if
any,  of vesting or lapsing of the Company’s repurchase rights, as applicable,
except to the extent that the terms of this Employment Agreement are more
favorable to the Executive.

 

If the Company gives notice of nonrenewal in accordance with Section 2 above,
the Term of Employment shall end on the last day of the then current term.

 

11. MITIGATION.

 

In the event of any termination of this Agreement, Company is hereby authorized
to offset against any Severance Pay due the Executive during the period for
which Severance Pay is due under SECTION 10 any remuneration earned by the
Executive during that period and attributable to any subsequent employment or
engagement that the Executive may obtain. Executive shall provide Company
written notice of subsequent employment or engagement no later than five
(5) business days after commencement by Executive of such employment or
engagement.

 

12. CONFIDENTIALITY; ASSIGNMENT OF RIGHTS.

 

(a) During the Term of Employment and thereafter, the Executive shall not
disclose to anyone or make use of any trade secret or proprietary or
confidential information of the Company, including such trade secret or
proprietary or confidential information of any customer of the company or other
entity that has provided such information to the Company, which Executive
acquires during the Term of Employment, including but not limited to records
kept in the ordinary course of business, except (i) as such disclosure or use
may be required or appropriate in connection with his work as an employee of the
Company, (ii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order him to divulge, disclose or make accessible such
information, or (iii) as to such confidential information that becomes generally
known to the public or trade without violation of this SECTION 12(a).

 

(b) The Executive hereby sells, assigns and transfers to the Company all of his
right, title and interest in and to all inventions, discoveries, improvements
and copyrightable subject matter (the “rights”) which during the Term of
Employment are made or conceived by him, alone or with others, and which are
within or arise out of any general field of the Company’s business or arise out
of any work Executive performs or information Executive receives regarding the
business of the Company while employed by the Company. The Executive shall fully
disclose to the Company as promptly as available all information known or
possessed by him concerning the rights referred to in the preceding sentence,
and upon request by the Company and without any further remuneration in any form
to him by the Company, but at the expense of the Company, execute all
applications for patents and for copyright registration, assignments thereof and
other instruments and do all things which the Company may deem necessary to vest
and maintain in it the entire right, title and interest in and to all such
rights.

 

--------------------------------------------------------------------------------


 

13. NONCOMPETITION; NONSOLICITATION.

 

(a) Notwithstanding any of the provisions herein to the contrary, in the event
that the Executive’s employment with the Company is terminated for any reason
other than due to Executive’s death or termination by Executive for Good Reason,
the Executive shall not engage in Competitive Activity for a period not to
exceed the lesser of 12 months from the date of termination under such
applicable provision listed above or the maximum length of time allowed under
then current Massachusetts State law. The Company may, at its election, waive
its rights of enforcement under this SECTION 13(a).

 

(b) The Parties acknowledge that in the event of a breach or threatened breach
of SECTIONS 12 or 13(a), the Company shall not have an adequate remedy at law.
Accordingly, in the event of any breach or threatened breach of SECTIONS 12 OR
13(a), the Company shall be entitled to such equitable and injunctive relief as
may be available to restrain the Executive and any business, firm, partnership,
individual, corporation or entity participating in the breach or threatened
breach from the violation of the provisions of SECTIONS 12 or 13(a) above.
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies available at law or in equity for breach or
threatened breach of SECTIONS 12 or 13(a) including the recovery of damages.

 

14. ASSIGNABILITY; BINDING NATURE.

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; PROVIDED, HOWEVER, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

 

15. REPRESENTATIONS.

 

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization. The Executive represents and warrants that no agreement exists
between him and any other person, firm or organization that would be violated by
the performance of his obligations under this Agreement.

 

16. ENTIRE AGREEMENT.

 

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.

 

17. AMENDMENT OR WAIVER.

 

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

 

--------------------------------------------------------------------------------


 

18. SEVERABILITY.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

 

19. SURVIVORSHIP.

 

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.

 

20. BENEFICIARIES/REFERENCES.

 

The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s death
or a judicial determination of his incompetence, reference in this Agreement to
the Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

 

21. GOVERNING LAW/JURISDICTION.

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of The Commonwealth of Massachusetts without reference to
principles of conflict of laws.

 

22. RESOLUTION OF DISPUTES.

 

Any disputes arising under or in connection with this Agreement may, at the
election of the Executive or the Company, be resolved by binding arbitration, to
be held in Massachusetts in accordance with the Rules and Procedures of the
American Arbitration Association. If arbitration is elected, the Executive and
the Company shall mutually select the arbitrator. If the Executive and the
Company cannot agree on the selection of an arbitrator, each Party shall select
an arbitrator and the two arbitrators shall select a third arbitrator, and the
three arbitrators shall form an arbitration panel which shall resolve the
dispute by majority vote. Judgment upon the award rendered by the arbitrator or
arbitrators may be entered in any court having jurisdiction thereof. Costs of
the arbitrator or arbitrators and other similar costs in connection with an
arbitration shall be shared equally by the Parties; all other costs, such as
attorneys’ fees incurred by each Party, shall be borne by the Party incurring
such costs.

 

23. NOTICES.

 

All notices that are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, addressed as follows:

 

If to the Company:

Vertex Pharmaceuticals Incorporated

 

130 Waverly Street

 

Cambridge, MA 02139-4242

 

Attn: Chairman of the Board

 

with a copy to:

 

Vice President of HR

 

 

If to the Executive:

Kenneth S. Boger

 

--------------------------------------------------------------------------------


 

 

200 Church Street Rear

 

Newton, MA 02458

 

Any such notice shall be deemed to have been given: (a) when delivered if
personally delivered or sent by facsimile on a business day: (b) on the business
day after dispatch if sent by nationally-recognized overnight courier; and/or
(c) on the fifth business day following the date of mailing if sent by mail.

 

24. HEADINGS.

 

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

25. COUNTERPARTS.

 

This Agreement may be executed in two or more counterparts.

 

26. CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.

 

If any payment or benefit received by Executive pursuant to this Agreement, but
determined without regard to any additional payments required under this
Agreement, would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by the Executive with respect to such excise tax, the
Company will pay to Executive an additional amount in cash (the “Additional
Amount”) equal to the amount necessary to cause the aggregate payments and
benefits received by Executive, including such Additional Amount (net of all
federal, state, and local income and payroll taxes and all taxes payable as a
result of the application of Sections 280G and 4999 of the Code and including
any interest and penalties with respect to such taxes) to be equal to the
aggregate payments and benefits Executive would have received, excluding such
Additional Amount (net of all federal, state and local income and payroll taxes)
as if Sections 280G and 4999 of the Code (and any successor provisions thereto)
had not been enacted into law.  The Company will pay to Executive the Additional
Amount within 10 days after the Executive delivers to the Company a calculation
of the Additional Amount, together with such supporting documentation as the
Company may reasonably require, provided that the Company does not object to
such calculation.

 

If the Company and the Executive do not agree on the calculation of the amount
of any such Additional Amount, Executive may submit to the Company a written
opinion (the “Opinion”) of a nationally recognized accounting firm, employment
consulting firm, or law firm selected by Executive setting forth a statement and
a calculation of the Additional Amount. The determination of such firm
concerning the extent of the Additional Amount (which determination need not be
free from doubt), shall be final and binding on both Executive and the Company.
The Company will pay to Executive the Additional Amount not later than ten
(10) business days after such firm has rendered the Opinion. The Company agrees
to pay the reasonable fees and expenses of such firm in preparing and rendering
the Opinion.

 

If, following the payment to Executive of the Additional Amount, Executive’s
liability for the excise tax imposed by Section 4999 of the Code on the payments
and benefits received by Executive is finally determined (at such time as the
Internal Revenue Service is unable to make any further adjustment to the amount
of such liability) to be less than the amount thereof set forth in the Opinion,
the Executive shall promptly file for a refund with respect thereof, and the
Executive shall promptly pay to the Company the amount of such refund when
received (together with any interest paid or credited thereon after taxes
applicable thereto). If, following the payment to Executive of the Additional
Amount, Executive’s liability for the excise tax imposed by Section 4999 of the
Code on the payments and benefits received by Executive is finally determined
(at such time as the Internal Revenue Service is unable to

 

--------------------------------------------------------------------------------


 

make any further adjustment to the amount of such liability) to be more than the
amount thereof set forth in the Opinion and the Executive thereafter is required
to make a further payment of any such excise tax, the Company shall promptly pay
to or for the benefit of the Executive an additional Additional Amount in
respect of such underpayment.  Notwithstanding the foregoing, no payments under
this Section 26 from the Company to Executive shall be made after the end of the
calendar year immediately following the calendar year in which the Executive
remits the related taxes to the applicable taxing authority.

 

27.  409A.

 

Any severance payment to the Executive under this Agreement shall be bifurcated
into two portions, consisting of a portion that does not constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and a portion, if any, that does constitute nonqualified deferred
compensation. If the Executive is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code, the commencement of the delivery of any
such payments that constitute nonqualified deferred compensation payable upon a
“separation from service” under Section 409A(a)(2)(A)(i) of the Code will be
delayed until the later of (i) the first business day that is more than six
months after the employment termination date and (ii) the date such payments
would otherwise be payable hereunder. The determination of whether, and the
extent to which, any of the payments to be made to the Executive hereunder are
nonqualified deferred compensation shall be made after the application of all
applicable exclusions, including those set forth under Treasury Reg. §
1.409A-1(b)(9). Any payments that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set forth in
Reg. §1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year following the taxable year in which the employment termination date
occurs.  To the extent that the termination of the Executive’s employment does
not constitute a separation of service under Section 409A(a)(2)(A)(i) of the
Code (as the result of further services that are reasonably anticipated to be
provided by the Executive to the Company at the time the Executive’s employment
is terminated), the payment of any non-qualified deferred compensation will be
further delayed until the later of (i) date the first business day that is more
than six months after the date of a subsequent event constituting a separation
of service under Section 409A(a)(2)(A)(i) of the Code and (ii) the date such
payments would otherwise be payable hereunder.  Any portion of a payment that
constitutes nonqualified deferred compensation under Section 409A of the Code
payable as a result of a termination of employment may only be paid upon a
“separation from service” under Section 409A(a)(2)(A)(i) of the Code.  For
purposes of clarification, the foregoing sentence shall not cause any forfeiture
of benefits on the part of the Executive, but shall only act as a delay until
such time as a “separation from service” occurs.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

Vertex Pharmaceuticals Incorporated

 

 

 

 

 

/s/Matthew W. Emmens

 

Matthew W. Emmens, President, Chairman

 

and Chief Executive Officer

 

 

 

 

 

/s/Kenneth S. Boger

 

Kenneth S. Boger

 

--------------------------------------------------------------------------------
